Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Corporations, § 305*—when judgment not res adjudicata on question of officer’s liability. Judgment against a pretended corporation on its bond is not res adjudicata on question who is liable on a contract executed by its officer in the name of the corporation to indemnify a surety on the bond. 4. Indemnity, § 8*-—words in contract construed. In a contract to indemnify a surety on a bond bearing a date subsequent to that of the contract, the words “by reason of its having executed said bond’’ refer to a future time when surety may sustain loss.